          Case 21-60052 Document 54 Filed in TXSB on 08/31/21 Page 1 of 6




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                VICTORIA DIVISION

In re:                                               §
                                                     §   Subchapter V
Scott Vincent Van Dyke                               §
                                                     §   Case No. 21-60052
                     Debtor.                         §   Christopher M. Lopez



 DEBTORS’ APPLICATION FOR AN ORDER PURSUANT TO SECTION 327(e) OF
THE BANKRUPTCY CODE AUTHORIZING THE EMPLOYMENT AND RETENTION
    HENKE, WILLIAMS & BOLL, LLP AS SPECIAL LITIGATION COUNSEL

THIS APPLICATION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU OPPOSE
THIS APPLICATION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING PARTY TO
RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE
A RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR
RESPONSE WITHIN TWENTY-ONE (21) DAYS FROM THE DATE THAT THIS APPLICATIONWAS
SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE APPLICATION SHOULD NOT BE
GRANTED; IF YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED
WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE APPLICATION AND HAVE NOT
REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES AGREE
OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE
THE APPLICATION AT THE HEARING.

         Scott Vincent Van Dyke (“Van Dyke” or the “Debtor”) by and through his undersigned

attorneys, hereby files this Application (“Application”) for an Order Pursuant to Section 327(e)

of the Bankruptcy Code Authorizing the Employment and Retention of Henke, Williams, & Boll,

LLP (the “Henke Law Firm”) as special litigation counsel and in support hereof, respectfully

states as follows:

                                           I.
                                JURISDICTION AND VENUE

         1.    This Court has jurisdiction over these matters pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue of Subchapter V case

in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409.
           Case 21-60052 Document 54 Filed in TXSB on 08/31/21 Page 2 of 6




                                         II.
                           BACKGROUND & STATEMENT OF CASE


       2.        Van Dyke filed a voluntary petition for relief on May 25, 2021 (the “Petition

Date”) under Chapter 11 of Title 11, United States Code 11 U.S.C. § 101 et seq. (the

“Bankruptcy Code”) with a Subchapter V election. The Debtor’s case is pending before the

United States Bankruptcy Court for the Southern District of Texas, Victoria Division.

       3.        Pursuant to Bankruptcy Code 1107(a) and 1108, Mr. Van Dyke is managing the

estate as debtor in possession. Melissa Haselden has been appointed Subchapter V Trustee.

       4.        Prior to the bankruptcy filing, Mr. Van Dyke was involved in several complex

litigation matters. Shortly after the filing of this bankruptcy, a motion for relief from the

automatic stay (Docket no. 16) was filed by Eva Engelhart, Chapter 7 Trustee in In re Anglo-

Dutch Petroleum International, Inc.1, requesting that the Bankruptcy Court lift to the automatic

stay to proceed with the following two lawsuits that are pending in the United States District

Court for the Southern District of Texas: Engelhart v. Greenberg Peden, P.C., Case No. 4:19-cv-

03101(the “Swonke Litigation”) and Engelhart v. Van Dyke, Case No. 4:19-cv-02894 (the

“Fraudulent Transfer Litigation”). Both the Swonke Litigation and the Fraudulent Transfer

Litigation matters are before the Honorable Vanessa Gilmore.

       5.        The Bankruptcy Court held a hearing on Trustee Engelhart’s motion for relief

from the stay on July 7, 2021 and lifted the stay for the reasons stated on the record. On July 16,

2021, Judge Gilmore conducted status conference where she indicated that she would rule on

two pending motions for summary judgment.

       6.        Mr. Van Dyke was previously represented by Jett Williams of Henke, Williams &

Boll, LLP (the “Henke Law Firm”) in the Swonke Litigation and the Fraudulent Transfer

       1
           case number 19-30797


                                                    2
         Case 21-60052 Document 54 Filed in TXSB on 08/31/21 Page 3 of 6




Litigation and has withdrawn as counsel in the Fraudulent Transfer Litigation. Mr. Van Dyke

desires to continue employment of the Henke Law Firm as special counsel in the Swonke

Litigation.

                                             III.
                                     RELIEF REQUESTED

       8.      The Debtor seeks entry of an order pursuant to § 327(e) of the Bankruptcy Code

authorizing the employment and retention of the Henke Law Firm as special litigation counsel.

                                     IV.
                   RETENTION OF HENKE, WILLIAMS & BOLL, LLP

       9.      The Debtor seeks to retain and employ the Henke Law Firm pursuant to 11 U.S.C.

§ 327 to serve as the Debtor’s special counsel in the Swonke Litigation, which include:

                    i. Preparation and filing of all appropriate, answers, motions and other legal
                       papers as necessary to further the Debtor’s interests and objectives in the
                       Swonke Litigation
                   ii. Assistance to the Debtor in any matters relating to or arising out of the
                       Swonke Litigation

       10.     Because of the legal services required in the above referenced litigation, the

Debtor believes the employment of Henke Law Firm for all the purposes set forth above are

appropriate and in the best interest of the Debtor’s estate.

       11.     The Debtor believes that the Henke Law Firm possesses extensive knowledge and

expertise in the areas relevant to this case and that the Henke Law Firm is well qualified to

handle the claims and liabilities relating to the Swonke Litigation. The Henke Law Firm has

agreed to compensation on a contingency fee basis to be approved by this Court. Attached as

Exhibit 1 is the retention agreement between Mr. Van Dyke and the Henke Law Firm.




                                                      3
        Case 21-60052 Document 54 Filed in TXSB on 08/31/21 Page 4 of 6




                                   V.
              THE HENKE LAW FIRM HOLDS NO ADVERSE INTEREST

       12.     Under § 327(e) of the Bankruptcy Code, the trustee is authorized to employ an

attorney, who has represented the debtor, on a specified special purpose if retention is in the best

interest of the estate and such attorney does not represent or hold any interest adverse to the

debtor or the estate with respect to the matter on which such attorney is to be employed. 11

U.S.C. §§ 101(14) and 327(e). Section 1107(b) of the Bankruptcy Code modifies §§ 101(14)

and 327(a) in cases under chapter 11 of the Bankruptcy Code, providing that a person is not

disqualified for employment under § 327(a) of the Bankruptcy Code by a debtor in possession

solely because of such person's employment by or representation of the debtor before the

commencement of the case. 11 U.S.C. § 1107(b).

       13.     To the best of the Debtor’s knowledge, the Henke Law Firm does not have any

relationship with the creditors and interested parties involved in the Swonke Litigation. The

details of all other connections between the Henke Law Firm and the parties involved in the

Swonke Litigation are set forth in the Declaration of Jett Williams III (“Declaration”), which is

attached to and incorporated into this Application as Exhibit 2. Except as set forth in the

Declaration, to the best of the Debtor’s knowledge, the Henke Law Firm does not have any

connections with the creditors and interested parties involved in the Swonke Litigation which

would be adverse as to the Debtor. Based upon the Declaration, the Debtor believes that the

Henke Law Firm holds no adverse interest as to the scope of the matters for which it is being

specifically retained, and is qualified to be employed by the Debtor pursuant to § 327(e) of the

Bankruptcy Code.




                                                     4
        Case 21-60052 Document 54 Filed in TXSB on 08/31/21 Page 5 of 6




                                        VI.
                             TERMS OF THE ENGAGEMENT

       14.     The Debtor has agreed to engage the Henke Law Firm pursuant to a contingency

fee arrangement (Exhibit 1 hereto), subject to approval of this Court and compliance with

applicable provisions of the Bankruptcy Code. The engagement of the Henke Law Firm will be

based on a base contingent fee of 15% of any settlement or recovery by or on behalf of the

Debtor, an additional 5% of any settlement for each level of appeal taken by any party, and an

additional 5% for any settlement or recovery for each remand requiring more than entry of an

order of judgment.

                                             VII.
                                           PRAYER

       WHEREFORE, the Debtor requests that this Court enter an order approving the

employment and retention of Henke, Williams & Boll, LLP as special counsel for the Debtor in

this proceeding and granting such other and further relief as the Court may deem just and proper.

       Respectfully submitted on the 31st day of August, 2021.

                                             TRAN SINGH, LLP


                                         By: /s/Susan Tran Adams
                                             Susan Tran Adams | TBN: 24075648
                                             Brendon Singh | TBN: 24075646
                                             2502 La Branch Street
                                             Houston, Texas 77004
                                             Ph: (832) 975-7300
                                             Fax: (832) 975-7301
                                             STran@ts-llp.com

                                             Attorneys for Scott Vincent Van Dyke




                                                   5
       Case 21-60052 Document 54 Filed in TXSB on 08/31/21 Page 6 of 6




                             CERTIFICATE OF SERVICE

       I hereby certify that on August 31, 2021 a true and correct copy of the foregoing
document was served via the Court’s ECF System on all parties requesting notice in this
proceeding as well as the parties listed on the attached service list by regular mail.

                                        By: /s/ Susan Tran Adams
                                          Susan Tran Adams




                                              6
